412 So.2d 245 (1982)
Augustin Lucas SAUNDERS, Jr.
v.
M.W. MULLINS, The City of Jackson, Mississippi and Ray Pope, Chief of Police, City of Jackson, Mississippi.
No. 53205.
Supreme Court of Mississippi.
April 7, 1982.
Courtney & Courtney, H.A. Courtney, Jackson, for appellant.
Timmie Hancock, Jackson, for appellees.
En Banc.

ON PETITION FOR REHEARING
PATTERSON, Chief Justice, for the Court:
Heretofore this Court was of the opinion that the trial court erroneously sustained demurrers to the declaration of the plaintiff which proposed to allege a cause of action pursuant to 42 U.S.C. 1983 for deprivation of his civil rights under the Fourteenth Amendment to the United States Constitution.
We were formerly of the opinion the trial court erred in sustaining the demurrers. However, we are now of the opinion that we erred because of the dictates in Monell v. Department of Social Services of the City of New York, 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978), which states in pertinent part as follows:
We conclude, therefore, that a local government may not be sued under § 1983 for an injury inflicted solely by its employees or agents. Instead, it is when execution of a government's policy or custom, whether made by its lawmakers or by those whose edicts or acts may fairly be said to represent official policy, inflicts the injury that the government as an entity is responsible under § 1983. Since this case unquestionably involves official policy as the moving force of the constitutional violation found by the District Court, see supra, at 660-662, and n. 2, 98 S.Ct. at 2020-2021, 56 L.Ed.2d at 616-617, we must reverse the judgment below... . (436 U.S. at 694-95, 98 S.Ct. at 2037-38, 56 L.Ed.2d at 638)
*246 In the declaration before us we do not find an allegation of a municipal policy, custom, edict or act that may be fairly said to represent official policy. We therefore, conclude that we erred in our former opinion and it is withdrawn and this writing becomes the opinion of the Court.
The order of the trial court in sustaining the demurrers of the defendants is hereby reinstated and that judgment affirmed.
AFFIRMED.
SUGG, P.J., and WALKER, BROOM, ROY NOBLE LEE, BOWLING, HAWKINS, DAN M. LEE and DARDEN, JJ., concur.
SMITH, P.J., took no part.